IN THE SUPREME COURT OF TENNESSEE
                                AT NASHVILLE

                JOHN DAVID TERRY v. STATE OF TENNESSEE

                             Criminal Court for Davidson County
                                        No. 87-S-975



                     No. M1999-00191-SC-DDT-DD - Filed May 18, 2001


                                             ORDER


       The appellant, John David Terry, has filed a petition to rehear in this case contending that
our opinion is in conflict with prior decisions and overlooks material facts and propositions of law.
Upon due consideration, the petition to rehear is respectfully denied.

       Justice Birch adheres to the views expressed in his dissent.



                                                      PER CURIAM